Citation Nr: 1214246	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-27 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to February 1980, with subsequent service in the Air National Guard from July 1982 to August 2006, which included periods of active and inactive duty.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDING OF FACT

The preponderance of the most competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss was incurred during or as a result of his active military service, which included active and inactive duty service in the Air National Guard.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred during or as a result of active military service.  38 U.S.C.A. §§ 101 (21), (24), 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6 (a), (c); 3.102, 3.303 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2007 letter, sent prior to initial unfavorable AOJ decision issued in July 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2007 letter also informed the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Additionally, the Veteran was provided with a VA examination in October 2008 in conjunction with the claim on appeal, and a medical opinion was also obtained from a VA physician in December 2011 regarding the Veteran's hearing loss claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full- time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He has specifically asserted that, during his active duty and National Guard service, he served as an airplane mechanic and was exposed to extreme levels of noise on a daily basis from working in the engine shop, the engine test stand, and on the flight line.  

The Veteran's service personnel records show that, during active duty, his military occupational specialty (MOS) was a machinist, metal worker, and welder, while his MOS during National Guard service was an aerospace maintenance craftsman.  Because the Veteran's personnel records corroborate the Veteran's report of his military duties by showing that he served as a machinist, metal worker, and welder for seven years during active duty and as an aerospace maintenance craftsman for more than 20 years in the National Guard, the Board concedes the Veteran's noise exposure during military service.  

The service treatment records (STRs) show that the Veteran's hearing was normal at his Army entrance and separation examinations in August 1972 and October 1979, respectively.  However, records from the Veteran's National Guard service reflect that he manifested hearing loss in his right ear at an audiogram conducted in September 1985, no more than three years after active duty service in the Army, while bilateral hearing loss was shown at an audiogram conducted in March 1993.  The STRs also show that the Veteran was a participant in the Hearing Conservation Program during his National Guard service, which further corroborates his report of being exposed to significant noise throughout his military service.  See STRs dated December 1989, March 2003, and June 2004.  

The Veteran was afforded a VA examination in October 2008 to determine if he currently had hearing loss that is related to his military service.  At that examination, the Veteran reported his military noise exposure while serving in the Army and Air National Guard but he denied having any post-service recreational noise exposure.  After reviewing the claims file and examining the Veteran, the VA examiner rendered a diagnosis of bilateral hearing loss.  However, the VA examiner stated that she was unable to provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  The VA examiner noted that, because the Veteran was a participant in the Hearing Conservation program and was fitted and instructed on the use of hearing protection, the proper fit and consistent use of hearing protection should have prevented the continued spread and decline across frequencies for a longer period of time.  The examiner noted that the Veteran's hearing loss continued to decline rapidly beyond what is expected in a protected ear, which suggests that noise was not totally responsible for the Veteran's hearing loss.  The VA examiner also noted that other medical and health issues could have been a factor in the Veteran's hearing deficit and the effect noise would have on it; however, she did not provide any indication as to what medical or health issues the Veteran suffers from which may have contributed to his hearing loss.  Nevertheless, the VA examiner stated that she can "certainly say that continued noise exposures sustained while with the Guard could have further aggravated his hearing deficit."  

The October 2008 VA examination is considered competent medical evidence; however, the Board finds that the opinion provided by the October 2008 VA examiner is not adequate because, while the VA examiner discussed the progression of the Veteran's hearing loss during his National Guard service, she did not discuss the likelihood that the Veteran's initial hearing loss is related to the noise exposure incurred during his seven years of active military service or, as noted, provide any indication as to what medical or health issues the Veteran suffers from which may attributed to his Veteran's hearing loss.  Therefore, the Board ascribes lessened probative value to the October 2008 VA medical opinion.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (an examination and/or opinion must be sufficient to ensure that the Board's evaluation of the claim will be a fully informed one so that the Board is not left to substitute its own medical opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Because the October 2008 VA opinion is considered inadequate, VA obtained a medical opinion from an independent VA physician who reviewed the Veteran's claims file and noted his medical history as it pertains to his hearing loss.  After reviewing the record, the December 2011 VA examiner determined that the Veteran's hearing loss is not related to his period of active military service in the Army, noting that the Veteran manifested hearing within normal limits at his October 1979 separation examination and that there was no decease in hearing from enlistment to separation from active service.  Nevertheless, the December 2011 VA examiner noted that the evidentiary record contained numerous audiograms conducted while the Veteran served in the Air National Guard, including a June 1982 enlistment audiogram which showed mild hearing loss in the right ear.  The VA examiner noted that the first evidence of bilateral hearing loss is shown at an August 1985 audiogram, with subsequent audiograms showing continued, significant worsening of his hearing acuity.  In this regard, the VA examiner noted that the last audiogram conducted in service, dated June 2006, showed bilateral hearing loss which indicated a significant decrease in hearing in both ears when compared to the enlistment audiogram.  

After reviewing the record, the VA examiner opined that, due to the likelihood of noise exposure by way of the Veteran's MOS during service in the Air National Guard and due to the significant decrease in hearing shown while serving in the Air National Guard, it is at least as likely as not that the Veteran's current bilateral hearing loss is related to noise exposure incurred during service in the Air National Guard.  

In evaluating this claim, the Board considers the December 2011 VA opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current hearing loss is related to his active service.  The VA examiner based her opinion on review of the entire claims file, and it does not appear that she was not fully aware of all relevant facts in this case or that she misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the evidence of record and supported by a complete rationale, and the Board notes that there is no opposing medical evidence of record.  

In making this determination, while the December VA examiner related the Veteran's current hearing loss to only his period of service in the Air National Guard, the Board notes that the Veteran served in the National Guard for 20 years, which included periods of active and inactive duty service, and that he continued to be exposed to significant noise exposure due to his MOS as an aerospace maintenance craftsman.  While the evidentiary record does not contain the exact dates on which the Veteran served on active and inactive duty in the Air National Guard, the record reflects that he served on active and inactive duty on multiple days during each of the 20 years he served in the Air National Guard.  As noted, the evidence shows that the Veteran was exposed to significant noise exposure during such service and, notably, that his hearing loss continued to worsen during this period of time.  

Therefore, given the evidence showing that the Veteran served on active and inactive duty in the National Guard from 1982 to 2006, that he was exposed to significant noise exposure during his National Guard service, that he demonstrated significant worsening in his hearing acuity during such service, and that the most competent, credible, and probative evidence relates his current hearing loss to his period of service in the Air National Guard, the Board finds that the preponderance of the evidence raises a reasonable doubt as to whether the Veteran's current hearing loss is related to his active military service.  







	(CONTINUED ON NEXT PAGE)


As such doubt is resolved in favor of the Veteran, service connection for bilateral hearing loss is warranted and the Veteran's claim may be granted.  See 38 U.S.C.A. § 5107; Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


